437 F.2d 1207
SOUTH CENTRAL BELL TELEPHONE COMPANY, Plaintiff-Appellee,v.CONSTANT, INC., and the Succession of John D. Constant, Sr., Defendants-Appellants.
No. 30759. Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 8, 1971.
Rehearing Denied March 19, 1971.

Appeal from the United States for the Eastern District of Louisiana, E. Gordon West, Judge, 304 F. Supp. 732.
Clint L. Pierson, Baton Rouge, La., for defendants-appellants.
Victor A. Sachse, Fernando J. Freyre, Breazeale, Sachse & Wilson, Baton Rouge, La., for plaintiff-appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966